Exhibit 10.1

LOGO [g85693g77y02.jpg]

January 29, 2009

Mr. John R. Sprouls

Vivendi Universal Entertainment LLLP

100 Universal City Plaza

Universal City, CA 91608

Dear Mr. Sprouls:

Reference is made to the employment agreement between you and Vivendi Universal
Entertainment LLLP (“VUE” or the “Company”) dated April 17, 2006, as amended on
July 25, 2008 (the “Employment Agreement”), pursuant to which you have been
employed in an executive capacity. The Company hereby exercises its option to
extend the term of the Employment Agreement for two (2) years, commencing
December 7, 2009 and continuing through and including December 6, 2011.

Please acknowledge receipt of this notice by signing the attached copy and
returning it to VUE. The original is for your records.

 

    Very truly yours,     VIVENDI UNIVERSAL    

ENTERTAINMENT LLLP

    By:   /s/ Crystal Wright RECEIPT ACKNOWLEDGED:             /s/ John R.
Sprouls       JOHN R. SPROULS       3/5/09       Date      

OP1369

Note: Option to be delivered to executive no later than October 1, 2009.